


109 HR 6064 IH: Healthy Farms, Foods, and Fuels Act of

U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6064
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2006
			Mr. Kind (for
			 himself, Mr. Saxton,
			 Mr. Allen,
			 Mr. Andrews,
			 Ms. Baldwin,
			 Mr. Bass, Mr. Bishop of New York,
			 Mr. Boehlert,
			 Mr. Bradley of New Hampshire,
			 Mr. Case, Mr. Chandler, Mr.
			 Dingell, Mr. Farr,
			 Mr. Fitzpatrick of Pennsylvania,
			 Mr. Gerlach,
			 Mr. Holt, Ms. Kaptur, Mrs.
			 Kelly, Mr. Kolbe,
			 Mr. LoBiondo,
			 Ms. McCollum of Minnesota,
			 Mr. Michaud,
			 Mrs. Napolitano,
			 Mr. Oberstar,
			 Mr. Smith of Washington,
			 Mrs. Tauscher,
			 Mr. Udall of Colorado,
			 Mr. Van Hollen, and
			 Mr. Walsh) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize Department of Agriculture conservation and
		  energy programs and certain other programs of the Department, to modify the
		  operation and administration of these programs, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Healthy Farms, Foods, and Fuels Act of
			 2006.
			(b)Table of
			 contentsThe tables of contents for this Act is as
			 follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Conservation 
					Sec. 101. Conservation reserve program.
					Sec. 102. Wetlands reserve program.
					Sec. 103. Conservation security program.
					Sec. 104. Reauthorization of and increased enrollment authority
				for grassland reserve program.
					Sec. 105. Environmental quality incentives program.
					Sec. 106. Reauthorization of and increased funding for wildlife
				habitat incentive program.
					Sec. 107. Cooperative conservation partnership
				initiative.
					Sec. 108. Regional equity in funding of certain Department of
				Agriculture conservation programs.
					Sec. 109. Exclusion of payments under Department of Agriculture
				conservation programs from adjusted gross income limitation.
					Sec. 110. Reauthorization of and additional funding for
				agricultural management assistance program.
					Sec. 111. Suburban and Community Forestry and Open Space
				Program.
					Sec. 112. Farmland protection and farm viability
				programs.
					Sec. 113. Healthy forests reserve program.
					Sec. 114. Integrated pest management initiative.
					Sec. 115. National organic certification and transition cost
				share program.
					Sec. 116. Organic agriculture research and extension
				initiative.
					Sec. 117. Funding for education grants programs for
				Hispanic-serving institutions.
					Sec. 118. Initiative to encourage greater participation by
				socially disadvantaged farmers and ranchers in conservation
				programs.
					Title II—Energy
					Sec. 201. Definition of biomass.
					Sec. 202. Support for development of biorefineries.
					Sec. 203. Reauthorization of energy audit and renewable energy
				development program.
					Sec. 204. Reauthorization of and increased funding for
				renewable energy systems and energy efficiency improvements
				program.
					Sec. 205. Reauthorization of Department of Agriculture
				bioenergy program.
					Sec. 206. Reauthorization of and increased funding for biomass
				research and development.
					Sec. 207. Reauthorization of carbon cycle research.
					Title III—Healthy Food Choices
					Sec. 301. Reauthorization of and increased funding for
				community food project grants.
					Sec. 302. Expansion of fresh fruit and vegetable
				program.
					Sec. 303. Authorization level for farm-to-cafeteria
				activities.
					Sec. 304. Extension of WIC farmer’s market nutrition
				program.
					Sec. 305. Senior farmers’ market nutrition program.
					Sec. 306. Farmers’ market promotion program.
				
			IConservation
			 
			101.Conservation reserve
			 program
				(a)Extension
					(1)Funding
			 extensionSection 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended—
						(A)in the matter
			 preceding paragraph (1), by striking 2007 and inserting
			 2013; and
						(B)in paragraph (1),
			 by striking The and inserting For each of fiscal years
			 2002 through 2013, the.
						(2)Conforming
			 amendmentsSection 1231 of
			 such Act (16 U.S.C. 3831) is amended—
						(A)in subsection (a),
			 by striking 2007 and inserting 2013;
						(B)in subsection (d), by striking
			 2007 and inserting 2013;
						(C)in subsection
			 (e)(3), by striking 2002 and inserting 2008;
			 and
						(D)in subsection (h)(1), by striking
			 2007 and inserting 2013.
						(b)Eligible
			 landSection 1231(b) of such Act (16 U.S.C. 3831(b)) is
			 amended—
					(1)by striking the
			 period at the end of paragraph (1) and inserting a semicolon;
					(2)in paragraph (4),
			 by striking or at the end of subparagraph (C);
					(3)by striking the period at the end of
			 paragraph (5) and inserting a semicolon; and
					(4)by adding at the
			 end the following new paragraphs:
						
							(6)marginal pasture land or hay land that is
				otherwise ineligible, if the land is located in the Longleaf Pine National
				Conservation Priority Area and will be devoted to long leaf pine; or
							(7)marginal pasture land or hay land that is
				otherwise ineligible, if the land is to be devoted to native vegetation
				appropriate to the locale and will provide suitable habitat for a State or
				federally listed threatened or endangered species or a species determined by
				the Secretary of the Interior to be species of
				concern.
							.
					(c)Enrollment
			 goalsSection 1231(d) of such
			 Act (16 U.S.C. 3831(d)) is amended—
					(1)by striking
			 The Secretary and inserting:
						
							(1)Acreage
				authorizedThe Secretary
							;
				and
					(2)by
			 adding at the end the following new paragraph:
						
							(2)Enrollment
				goalsFor the period beginning on the date of the enactment of
				this paragraph and ending on December 31, 2013, the Secretary shall establish a
				goal—
								(A)to enroll not less
				than 7,000,000 acres of eligible land through the continuous enrollment program
				and the conservation reserve enhancement program; and
								(B)to maintain enrollment of at least
				7,800,000 acres in the Prairie Pothole Region National Conservation Priority
				Area.
								.
					(d)Balance of
			 natural resource purposesSection 1231(j) of such Act (16 U.S.C.
			 3831(j)) is amended—
					(1)by striking “In
			 determining” and inserting the following:
						
							(1)Equitable
				balance of conservation purposesIn
				determining
							;
					(2)by
			 striking the period at the end and inserting , but need not balance all
			 conservation purposes with respect to each particular contract offer.;
			 and
					(3)by
			 adding at the end the following new paragraph:
						
							(2)WildlifeIn
				considering the extent to which a contract offer will achieve the conservation
				purposes of the program related to wildlife habitat, the Secretary shall
				consider the extent to which the contract offer will contribute to increased
				populations of wildlife, including waterfowl, nongame grassland birds and
				neotropical migrants, and assist in the recovery of at-risk
				species.
							.
					(e)Duties of
			 participantsSection 1232(a)
			 of such Act (16 U.S.C. 3832(a)) is amended—
					(1)in paragraph
			 (4)—
						(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
						(B)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
							
								(A)approved vegetative cover shall not include
				vegetative cover inappropriate to the
				locale;
								;
						(2)by
			 redesignating paragraphs (5) through (10) as paragraphs (6) through (11),
			 respectively;
					(3)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)to undertake appropriate management
				activities on the land as needed throughout the term of the contract to achieve
				the purposes of the conservation reserve
				program;
							;
				and
					(4)in subparagraph
			 (A)(i)(II) of paragraph (8), as so redesignated, by inserting after may
			 be conducted the following: , taking into account grassland
			 types and species, location, weather conditions, and other factors that
			 determine to what extent harvesting and grazing activities will advance the
			 conservation purposes of the program.
					(f)Conservation
			 planSection 1232(b)(1) of such Act (16 U.S.C. 3832(b)(1)) is
			 amended—
					(1)in
			 subparagraph (A), by striking ; and and inserting ,
			 including appropriate management activities required by subsection
			 (a)(5); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(C)criteria for conducting any commercial use
				to be permitted, including criteria for managed harvesting and grazing
				specifying frequency, timing, number of animal units, percentage of field, and
				other criteria to ensure that managed harvesting and grazing advances the
				conservation purposes of the program;
				and
							.
					(g)Cost-Share and
			 management assistanceSection
			 1234(b) of such Act (16 U.S.C. 3834(b)) is amended—
					(1)in paragraph (1),
			 by inserting before the period at the end the following: , except that
			 the Secretary shall pay 75 percent of the cost of establishing bottomland
			 hardwood trees and longleaf pine; and
					(2)by adding at the
			 end the following new paragraph:
						
							(6)Management
				costsThe Secretary shall pay
				75 percent of the cost of management activities, including control of invasive
				species, required under a contract entered into under this subchapter, subject
				to such limits as the Secretary may
				establish.
							.
					(h)Acceptance of
			 contract offersSection 1234(c)(3) of such Act (16 U.S.C.
			 3834(c)(3)) is amended—
					(1)by striking
			 In determining and inserting the following:
						
							(A)Maximizing
				environmental benefitsIn
				determining
							;
					(2)by
			 striking may and all that follows through take into
			 consideration and inserting shall take into
			 consideration;
					(3)by
			 striking benefits; and and inserting benefits. The
			 Secretary shall establish criteria for the acceptance of contract offers that
			 will maximize environmental benefits, including criteria related to the
			 characteristics of the land that is the subject of the contract offer, its
			 location, proposed cover and proposed management practices.;
					(4)by striking
			 (B) establish and inserting the following:
						
							(B)FlexibilityThe Secretary may
				establish
							;
					(5)by
			 striking abated. and inserting abated, in order to more
			 effectively address specific State or regional resource concerns and
			 conservation priorities.; and
					(6)by adding at the
			 end the following new subparagraph:
						
							(C)Relationship to
				other conservation programsIn the enrollment of land in the
				conservation reserve established under this subchapter, the Secretary shall
				give a priority to land that cannot produce comparable environmental benefits
				if maintained in agricultural production and enrolled in the environmental
				quality incentives program or other program designed to assist producers in
				improving the environmental performance of working agricultural
				land.
							.
					(i)Conservation
			 reserve enhancement programSection 1234(f)(1) of such Act is (16
			 U.S.C. 3834(f)) is amended by adding at the end the following new sentence:
			 The Secretary may waive this payment limitation for persons
			 participating in a conservation reserve enhancement program if the Secretary
			 determines such a waiver is necessary to achieve the objectives of the
			 conservation reserve enhancement program..
				102.Wetlands reserve
			 program
				(a)Extension
					(1)Funding
			 extensionSection 1241(a)(2)
			 of the Food Security Act of 1985 (16 U.S.C. 3841(a)(2)) is amended by striking
			 The and inserting For each of fiscal years 2002 through
			 2013, the.
					(2)Conforming
			 amendmentSection 1237(c) of
			 such Act (16 U.S.C. 3837(c)) is amended by striking 2007 and
			 inserting 2013.
					(b)Maximum and
			 yearly enrollmentSection
			 1237(b)(1) of such Act (16 U.S.C. 3837(b)(1)) is amended—
					(1)by striking
			 2,275,000 acres and inserting 5,000,000 acres;
			 and
					(2)by striking 250,000 acres in each
			 calendar year and inserting 350,000 acres in each of calendar
			 years 2008 and 2009 and 250,000 acres in each of calendar years 2010 through
			 2013.
					(c)Wetland easement
			 conservation planSection 1237A(b)(3) of such Act (16 U.S.C.
			 3837a(b)(3)) is amended by inserting before the semicolon at the end the
			 following: and management activities necessary to maintain the
			 functional values of the wetlands.
				(d)Cost-Share and
			 management assistanceSection
			 1237C of such Act (16 U.S.C. 3837c) is amended—
					(1)in subsection
			 (a)(1), by inserting including management activities, after
			 values,; and
					(2)in subsection (b),
			 by adding at the end the following new paragraph:
						
							(4)Management
				costsThe Secretary may make
				payments to owners to cover up to the full actual cost of undertaking any
				ongoing or periodic management activities necessary to maintain the functional
				values of wetland enrolled in the wetlands reserve
				program.
							.
					103.Conservation
			 security program
				(a)Repeal of funding
			 capSection 1241(a)(3) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)(3)) is amended by striking , using not more than
			 and all that follows through 2015.
				(b)Program
			 extensionSection 1238A(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3838a(a)) is amended by striking
			 2011 and inserting 2013.
				(c)Three tiers of
			 conservation security contractsSection 1238A(d) of such Act (16 U.S.C.
			 3838a(d)) is amended—
					(1)in paragraph
			 (4)—
						(A)by redesignating
			 subparagraphs (R) and (S) as subparagraphs (S) and (T), respectively;
			 and
						(B)by inserting after
			 subparagraph (Q), the following new subparagraph:
							
								(R)enhancement of
				in-stream
				flows;
								;
						(2)in paragraph
			 (5)—
						(A)in the matter
			 preceding subparagraph (A), by striking paragraph (6) and
			 inserting paragraph (7);
						(B)in subparagraph
			 (A)(ii)(I), by striking 1 significant resource and inserting
			 2 significant resources; and
						(C)in subparagraph (B)(ii)(I), by striking
			 1 significant resource and inserting 3 significant
			 resources; and
						(3)by redesignating
			 paragraph (6) as paragraph (7); and
					(4)by inserting after
			 paragraph (5) the following new paragraph:
						
							(6)Soil quality
				requirements for certain producersCertified organic producers and producers
				implementing a resource-conserving crop rotation shall be deemed to meet any
				minimum requirements related to soil quality and the preservation of soil
				carbon that the Secretary may establish for each tier of conservation security
				contracts.
							.
					(d)Contract
			 renewalSection 1238A(e)(4) of such Act (16 U.S.C. 3838a(e)(4))
			 is amended——
					(1)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraphs (B), (C), and (D); and
					(2)by striking
			 subparagraph (B) and inserting the following new subparagraphs:
						
							(B)Tier I
				renewalsIn the case of land
				enrolled under a Tier I conservation security contract of a producer, the
				producer may—
								(i)renew the contract if the producer agrees
				to a new conservation security plan that addresses at least one additional
				significant resource concern and includes significant new conservation
				practices and activities, as determined by the Secretary; or
								(ii)enroll the land
				under a Tier II or Tier III conservation security contract at the time the Tier
				I contract expires if the producer demonstrates that the eligibility criteria
				for a Tier III conservation security contract are met.
								(C)Tier II
				renewalsIn the case of land
				enrolled under a Tier II conservation security contract of a producer, the
				producer may—
								(i)renew the contract
				if the producer agrees to a new conservation security plan that includes
				significant new conservation practices or activities, as determined by the
				Secretary; or
								(ii)enroll the land under a Tier III
				conservation security contract at the time the Tier II contract expires if the
				producer demonstrates that the eligibility criteria for a Tier III conservation
				security contract are met.
								(D)Tier III
				renewalsIn the case of land
				enrolled under a Tier III conservation security contract of a producer, the
				producer may renew the contract, subject to a benchmark assessment by the
				Secretary to determine whether the producer fully complied with the
				requirements of the Tier III conservation security
				plan.
							.
					(e)Elimination of
			 maintenance paymentsSection
			 1238C(b)(1)(B) of such Act (16 U.S.C. 3838c(b)(1)(B)) is amended by adding at
			 the end the following new sentence: Effective for payments made after
			 October 1, 2006, payments under a conservation security contract may not
			 include amounts for the maintenance of existing land management and vegetative
			 practices or the maintenance of existing land-based structural
			 practices..
				(f)Minimum contract
			 paymentSection 1238C(b) of
			 such Act (16 U.S.C. 3838c(b)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Minimum
				paymentNotwithstanding any
				other provision in this subsection, a producer participating in the
				conservation security program shall be entitled to an annual payment of not
				less than $1,500 under a conservation security
				contract.
						.
				(g)Enrollment
			 proceduresSubsection (f) of
			 section 1238C of such Act (16 U.S.C. 3838c) is amended to read as
			 follows:
					
						(f)Enrollment
				procedures
							(1)No use of
				competitive biddingIn
				entering into conservation security contracts with producers under this
				subchapter, the Secretary shall not use competitive bidding or any similar
				procedure.
							(2)Continuous
				enrollment for tier III contractsThe Secretary shall enroll
				lands that meet Tier III enrollment criteria on a continuous basis.
							(3)Periodic
				enrollment opportunities for tier I and II contractsThe Secretary shall ensure that producers
				whose land meets the eligibility criteria for enrollment under a Tier I or Tier
				II conservation security contract have the opportunity to enroll the land in
				the conservation security program once every three
				years.
							.
				(h)Technical
			 assistanceSubsection (f) of section 1238C of such Act (16 U.S.C.
			 3838c) is amended to read as follows:
					
						(g)Technical
				assistance
							(1)Provision of
				technical assistanceFor each
				of fiscal years 2003 through 2013, the Secretary shall provide appropriate
				technical assistance to producers for the development and implementation of
				conservation security contracts.
							(2)LimitationThe amount expended to provide technical
				assistance with respect to a conservation security contract over the life of
				the contract may not exceed 15 percent of the total amount expended over the
				life of the
				contract.
							.
				104.Reauthorization of
			 and increased enrollment authority for grassland reserve program
				(a)Extension and
			 fundingSection 1241(a) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)) is amended by striking paragraph (5) and inserting the
			 following new paragraph:
					
						(5)For each of fiscal years 2002 through 2013,
				the grassland reserve program under subchapter C of chapter
				2.
						.
				(b)Maximum
			 enrollment and limitation on use of rental agreementsSubsection
			 (b) of section 1238N of such Act (16 U.S.C. 3838N) is amended—
					(1)in paragraph (1),
			 by striking 2,000,000 acres and inserting 5,000,000
			 acres; and
					(2)by
			 striking paragraph (3) and inserting the following new paragraph:
						
							(3)Limitation on use
				of rental agreementsOf the
				total number of acres enrolled in the program at any one time through the
				methods described in paragraph (2)(A), not more than 30 percent of the acres
				shall be enrolled through the use of rental agreements described in clause (i)
				of such
				paragraph.
							.
					(c)Enrollment
			 goalSubsection (b) of such
			 section is further amended by adding at the end the following new
			 paragraph:
					
						(4)Enrollment
				goalFor the period beginning on the date of the enactment of
				this paragraph and ending on December 31, 2013, the Secretary shall establish a
				goal to enroll not less than 1,000,000 acres of native grasslands in the
				program.
						.
				(d)Equity for
			 pasture-based operationsSuch section is further amended by
			 adding at the end the following new subsection:
					
						(d)Equity for
				pasture-based operationsConsistent with the other requirements of
				the program, the Secretary shall implement the program in a manner that ensures
				that, to the greatest extent practicable, landowners operating pasture-based
				systems have an equal opportunity to enroll in the
				program.
						.
				105.Environmental
			 quality incentives program
				(a)Extension
					(1)Funding
			 extension and increaseSection 1241(a) of the Food Security Act of
			 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and inserting the
			 following new paragraph:
						
							(6)The environmental quality incentives
				program under chapter 4, using, to the maximum extent practicable,
				$2,000,000,000 in each of fiscal years 2008 through
				2013.
							.
					(2)Conforming
			 amendmentsSection 1240B of
			 such Act is amended (16 U.S.C. 3839aa–2)—
						(A)in subsection (a)(1), by striking
			 2010 and inserting 2013; and
						(B)in subsection (g),
			 by striking 2007 and inserting 2013.
						(b)PurposesSection 1240 of such Act (16 U.S.C. 3839aa)
			 is amended—
					(1)in paragraph (2),
			 by inserting , conserving energy, after
			 resources; and
					(2)in paragraph (3), by inserting and
			 conserve energy, after wildlife.
					(c)Bidding
			 downSubsection (c) of
			 section 1240B of such Act (16 U.S.C. 3839aa–2) is amended to read as
			 follows:
					
						(c)Bidding
				downThe Secretary shall not
				assign a higher priority to any application because the applicant is willing to
				accept a lower cost-share or incentive payment than the applicant would
				otherwise be entitled to receive. Nothing in this subsection shall be construed
				to relieve the Secretary of the obligation, when evaluating applications for
				cost-share payments and incentive payments, to evaluate the cost-effectiveness
				of the proposed conservation practices, systems, and approaches described in
				the applications and to prioritize the most cost-effective applications, as
				required by section
				1240C(1).
						.
				(d)Evaluation of
			 applications for cost-share payments and incentive
			 paymentsSection 1240C of such Act (16 U.S.C. 3839aa–3) is
			 amended to read as follows:
					
						1240C.Evaluation of
				applications for cost-share payments and incentive paymentsIn evaluating applications for cost-share
				payments and incentive payments, the Secretary shall—
							(1)prioritize applications based on their
				overall level of cost-effectiveness to ensure that the conservation practices,
				systems, and approaches proposed are the most efficient means of achieving the
				anticipated environmental benefits of the project;
							(2)prioritize applications based on how
				effectively and comprehensively the project addresses the designated resource
				concern or resource concerns;
							(3)reward higher
				levels of environmental performance, such as advanced levels of management
				within land management practices;
							(4)develop criteria
				for evaluating applications that will ensure that national, State, and local
				conservation priorities are effectively addressed; and
							(5)prioritize applications that will improve
				environmental performance on existing
				operations.
							.
				(e)Conservation
			 innovation grantsSection
			 1240H of such Act (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection (a),
			 by striking may and inserting shall;
					(2)in subsection
			 (b)—
						(A)by striking may and
			 inserting shall;
						(B)by striking
			 and at the end of paragraph (2);
						(C)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
						(D)by adding at the
			 end the following new paragraph:
							
								(4)include a plan for technology
				transfer.
								;
				and
						(3)by adding at the
			 end the following new subsections:
						
							(d)Technology
				transferTo the maximum
				extent practicable, the Secretary shall ensure efficient, effective transfer of
				innovative technologies and approaches demonstrated through projects that
				receive funding under this section.
							(e)FundingIn addition to amounts made available under
				section 1241(a)(6) to carry out this chapter, the Secretary shall use funds of
				the Commodity Credit Corporation to carry out this section in the following
				amounts:
								(1)40,000,000 for
				fiscal year 2008.
								(2)50,000,000 for
				fiscal year 2009.
								(3)60,000,000 for
				fiscal year 2010.
								(4)75,000,000 for
				each of fiscal years 2011 through
				2013.
								.
					(f)Funding under
			 ground and surface water conservation programSubsection (c)
			 section 1240I of such Act (16 U.S.C. 3839aa–9) is amended to read as
			 follows:
					
						(c)FundingThe Secretary shall use $100,000,000 of the
				funds of the Commodity Credit Corporation to carry out this section for each of
				fiscal years 2008 through 2013. These funds are in addition to amounts made
				available under section 1241(a)(6) to carry out this
				chapter.
						.
				(g)Forest
			 conservation and performance incentives for statesChapter
			 4 of subtitle D of title XII of such Act is amended by adding at the end the
			 following new sections:
					
						1240J.Promotion of
				forest stewardship practices
							(a)Cost-share
				payments and incentive paymentsIn carrying out the program under this
				chapter, the Secretary shall promote forest stewardship by providing cost-share
				payments and incentive payments to non-industrial private forest owners to
				carry out eligible conservation activities, to—
								(1)improve water
				quality;
								(2)improve habitat
				for at-risk species;
								(3)restore
				ecologically important forest types; or
								(4)control invasive
				species.
								(b)PriorityThe Secretary shall give priority to
				projects that involve multiple landowners implementing eligible conservation
				activities in a coordinated way to address the purposes described in subsection
				(a).
							(c)Funding
								(1)AmountsThe
				Secretary shall use funds of the Commodity Credit Corporation to carry out this
				section in the following amounts:
									(A)$25,000,000 for fiscal year 2008;
									(B)$45,000,000 for
				fiscal year 2009;
									(C)$60,000,000 for
				fiscal year 2010;
									(D)$75,000,000
				million for each of fiscal years 2011 and 2012; and
									(E)$100 million for
				fiscal year 2013.
									(2)Relation to
				other fundsThe funds made available under paragraph (1) are in
				addition to amounts made available under section 1241(a)(6) to carry out this
				chapter.
								1240K.Performance
				incentives for States
							(a)High level of
				performance bonusFor each of fiscal years 2008 through 2013, 10
				percent of the funds made available under this chapter shall be reserved by the
				Secretary for bonus allocations to States that demonstrate a high level of
				performance in implementing the environmental quality incentives
				program.
							(b)Special
				considerationsIn evaluating State performance under subsection
				(a), the Secretary shall reward States that—
								(1)consistently meet
				the requirements of section 1240C in evaluating offers and payments;
								(2)dedicate a portion
				of their annual environmental quality incentives program allocation to
				multi-producer cooperative efforts to address specific resource
				concerns;
								(3)collaborate with other Federal and State
				agencies, local governments, educational institutions, and for-profit and
				nonprofit organizations to monitor and evaluate the environmental outcomes
				associated with implementation of the environmental quality incentives
				program;
								(4)demonstrate
				effective and efficient program delivery, including the provision of adequate
				technical assistance to all program participants through appropriate staffing
				and through cooperation with other Federal, State, Tribal, and local agencies,
				for-profit and nonprofit organizations, and individuals with demonstrated
				expertise in the planning and implementation of conservation practices,
				systems, and approaches;
								(5)support and
				encourage innovative approaches to addressing resource concerns; and
								(6)demonstrate effective outreach and
				innovative approaches to reaching and serving beginning farmers and ranchers,
				limited-resource producers, and operators with lower rates of historical
				participation in Federal farm and conservation
				programs.
								.
				106.Reauthorization of
			 and increased funding for wildlife habitat incentive program
				(a)Extension and
			 fundingSection 1241(a)(7) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)(7)) is amended by striking
			 subparagraphs (A) through (D) and inserting the following new
			 subparagraphs:
					
						(A)$85,000,000 in fiscal year 2007;
						(B)$100,000,000 in
				fiscal year 2008;
						(C)$140,000,000 in
				fiscal year 2009;
						(D)$200,000,000 in
				each of fiscal years 2010 and 2011; and
						(E)$300,000,000 in
				each of fiscal years 2012 and
				2013.
						.
				(b)Incentive
			 payments for agreements benefitting listed speciesSection 1240N
			 of such Act (16 U.S.C. 3839bb–1) is amended by adding at the end the following
			 new subsection:
					
						(d)Incentive
				payments for certain agreements and applicationsIn a case in which the Secretary enters
				into an agreement or contract to protect or restore habitat for a federally or
				State-listed endangered, threatened, or candidate species or for applications
				that further the goals and objectives of a State’s comprehensive wildlife
				conservation plan, the Secretary may provide incentive payments to landowners
				to protect or restore the habitat, including the cost of management activities
				needed during the term of the agreement or
				contract.
						.
				(c)Fish
			 habitatSection 1240N of such Act (16 U.S.C. 3839bb–1) is further
			 amended by inserting after subsection (d), as added by subsection (b), the
			 following new subsection:
					
						(e)Development of
				fish habitat
							(1)Purposes of
				cost-share paymentsSubsection (b)(1)(D) authorizes the Secretary
				to make cost-share payments to landowners to develop fish habitat. The
				development of fish habitat using such cost-share payments may include
				activities—
								(A)to protect streamside areas, including
				through the installation of riparian fencing and improved stream
				crossings;
								(B)to repair
				in-stream habitat;
								(C)to improve water
				flows and water quality, including through channel restoration;
								(D)to initiate
				watershed management and planning in areas in which streams are in a degraded
				condition due to past agricultural or forestry practices; and
								(E)to undertake other
				types of stream habitat improvement approved by the Secretary.
								(2)Priority
				projectsWhen considering
				applications describing projects to protect or restore fish habitat, the
				Secretary shall give priority to applicants who will use the cost-share
				payments to carry out a project—
								(A)to remove a small
				dam or in-stream structure;
								(B)to improve fish
				passage, including through culvert repair and maintenance;
								(C)to protect
				streamside areas;
								(D)to improve water
				flows, including through irrigation efficiency improvements; or
								(E)to improve
				in-stream flow quality or timing or temperature regimes.
								(3)Priority for
				projects including upland improvementsIn addition to the priority projects
				described in paragraph (2), to ensure that projects intended to protect or
				restore fish habitat also address the causes of stream habitat degradation, the
				Secretary shall give priority among applications describing such projects to
				applicants who demonstrate that upland improvements associated with the stream
				habitat improvement, including erosion and nutrient management have been, or
				will be, carried
				out.
							.
				107.Cooperative
			 conservation partnership initiative
				(a)Establishment of
			 grant programSubtitle D of
			 title XII of the Food Security Act of 1985 is amended by adding at the end the
			 following new chapter:
					
						6Cooperative
				Conservation Partnership Initiative
							1240W.Cooperative
				conservation partnership initiative
								(a)AgreementsThe Secretary shall enter into agreements
				for not shorter than three-year or longer than five-year terms with eligible
				entities specified in subsection (c) to preferentially enroll producers in one
				or more of the programs specified in subsection (b) to carry out special
				projects and initiatives through which multiple producers and other interested
				persons cooperate to improve water quality or address other specific resources
				of concern related to agricultural production on a local, State, or regional
				scale.
								(b)Covered
				programsThe conservation programs referred to in subsection (a)
				are the following:
									(1)Farmland
				protection program.
									(2)Grassland reserve
				program.
									(3)Environmental
				quality incentives program.
									(4)Ground and surface water conservation
				program.
									(5)Wildlife habitat
				incentive program.
									(c)Eligible
				partnersAgreements may be entered into under this section with
				any of the following (or a combination thereof):
									(1)States and agencies of States.
									(2)Political subdivisions of States, including
				State-sponsored conservation districts.
									(3)Indian
				tribes.
									(4)Nongovernmental organizations and
				associations, including conservation organizations and producer associations
				and cooperatives.
									(d)Applications
									(1)Competitive
				processThe Secretary shall
				establish a competitive process for considering applications for agreements
				under this section consistent with the evaluation criteria listed in subsection
				(e).
									(2)Program
				allocationApplications shall include—
										(A)specification of
				the amount of funding or acres of one or more covered programs specified in
				subsection (b) proposed to be allocated to carry out the special project or
				initiative; and
										(B)a schedule for
				utilization of funding or acres over the life of the proposed project or
				initiative.
										(e)Evaluation
				criteriaIn evaluating applications for agreements under this
				section the Secretary shall consider the extent to which—
									(1)preferential
				enrollment in the covered programs specified in the application will
				effectively address the environmental objectives established for the special
				project or initiative; and
									(2)the special
				project or initiative covered by the application—
										(A)enjoys broad local
				and regional support from producers and other interested persons, including
				governmental and nongovernmental organizations with appropriate expertise on
				the issues the project or initiative seeks to address;
										(B)includes clear
				environmental objectives and a high likelihood of success;
										(C)includes a well defined project or
				initiative plan that identifies sensitive areas requiring treatment and
				prioritizes conservation systems, practices, and activities needed to achieve
				environmental objectives;
										(D)promises adequate
				and coordinated participation to achieve the objectives of the project or
				initiative;
										(E)coordinates integration of local, State,
				and Federal efforts to make the best use of available resources and maximize
				cost-effective investments;
										(F)leverages
				financial and technical resources from sources other than the programs
				authorized by this subtitle, including financial and technical resources
				provided by Federal and State agencies, local governments, nongovernmental
				organizations and associations, and other private sector entities;
										(G)describes how all
				necessary technical assistance will be provided to each producer participating
				in the project or initiative, including cost estimates for technical assistance
				and whether such assistance will be provided by technical service
				providers;
										(H)addresses a local, State, regional, or
				national environmental priority or priorities, with particular emphasis on any
				priority for which there is an existing State or federally approved plan in
				place for addressing that priority;
										(I)links environmental and conservation
				objectives with other objectives, such as spurring rural economic development
				through increased opportunities in the project area for recreation, value-added
				enterprises, or direct marketing of agricultural products, and assisting
				beginning, limited resource, tribal, and other producers maintain the viability
				of their operations;
										(J)includes a plan to
				evaluate progress and measure results; and
										(K)clearly demonstrates that enrollment of
				producers in covered programs will be consistent with the purposes and policies
				of each individual program, as established in statute, rules and regulations,
				and program guidance promulgated by implementing agencies.
										(f)PrioritiesTo the maximum extent practicable,
				consistent with the requirements of subsection (d), the Secretary shall ensure
				that, each fiscal year, agreements are entered into under this section to
				support projects and initiatives that collectively address the full range of
				resource concerns facing producers, ranchers, and small private forest
				landowners, including specifically projects and initiatives that are
				designed—
									(1)to achieve
				improvements in water quality in watersheds impacted by agriculture,
				particularly by increasing the participation of producers in implementing best
				management practices in a watershed or developing environmentally and
				economically viable alternative uses for manure and litter;
									(2)to achieve improvements in air quality in a
				geographical area where agricultural operations impact air quality, especially
				an area that, as determined by the Administrator of the Environmental
				Protection Agency, is a nonattainment area with respect to any of the national
				ambient air quality standards promulgated by the Administrator under section
				109 of the Clean Air Act (42 U.S.C. 7409);
									(3)to conserve water
				for environmental purposes such as enhanced in stream flows or aquifer recharge
				in regions, States, or local areas where water quantity is a concern;
									(4)to assist in the recovery of Federal or
				State-listed endangered species or species of special concern or to further the
				goals and objectives of a State’s comprehensive wildlife conservation plan
				through the cooperative efforts of multiple producers;
									(5)to control invasive
				species on rangeland or other agricultural land through the cooperative efforts
				of multiple producers in a geographical area;
									(6)to address a
				specific resource concern or set of concerns on private, non-industrial forest
				land;
									(7)to reduce losses
				of pesticides to the environment by engaging multiple producers in a geographic
				area in adoption of integrated pest management practices and approaches;
				and
									(8)to keep working farms and ranches facing
				development pressures in agricultural use.
									(g)Selection
				processIn evaluating applications under this section, the
				Secretary shall consider recommendations from scientists and others with
				appropriate expertise from agencies within the Department of Agriculture, other
				Federal and State agencies, and interest groups, including producer
				associations and conservation and environmental organizations.
								(h)Cost
				share
									(1)Maximum;
				exceptionsThe Secretary
				shall not require more than 25 percent of the cost of a project or initiative
				supported under an agreement entered into under this section to come from
				non-Federal sources. However, the Secretary may award more points to projects
				or initiatives offering to cover a higher percentage of the cost of the project
				or initiative from non-Federal sources.
									(2)In-kind
				contributionsIf the
				Secretary establishes a cost-share requirement for a project or initiative, the
				Secretary shall allow the use of in-kind contributions to meet that
				requirement.
									(i)Administration
				with conservation reserve enhancement programIn implementing this section, the Secretary
				shall ensure that States or other applicants seeking to combine an application
				for project or initiative under this section with an application for a
				conservation reserve enhancement program may do so in a manner that does not
				impose additional paperwork or other burdens on the applicant.
								(j)Funding
									(1)Set-asideOf the funds provided each fiscal year to
				implement the programs specified in subsection (b), the Secretary shall use 20
				percent to provide funds under agreements entered into under this
				section.
									(2)Allocation to
				statesThe Secretary shall
				allocate to States 50 percent of the funds reserved under paragraph (1) to
				allow State Conservationists, with the advice of State Technical Committees,
				scientists, and other persons with appropriate expertise, to select projects
				and initiatives for funding under this section at the State level.
									(3)Water
				qualityTo the maximum extent
				practicable and consistent with the other requirements of this section, the
				Secretary shall ensure that 50 percent of the funds awarded each year under
				this section are awarded to projects and initiatives that will improve water
				quality.
									.
				(b)Conforming
			 repealSection 1243 of the Food Security Act of 1985 (16 U.S.C.
			 3843) is amended by striking subsection (f).
				108.Regional equity in
			 funding of certain Department of Agriculture conservation
			 programsSubsection (d) of
			 section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to
			 read as follows:
				
					(d)Regional
				equityIn allocating funds to
				States to implement the conservation programs under subtitle D (excluding the
				conservation reserve program under subchapter B of chapter 1, the wetlands
				reserve program under subchapter C of chapter 1, and the conservation security
				program under subchapter A of chapter 2), the Secretary shall ensure that each
				State receives, at a minimum, $15,000,000 for each of the fiscal years 2007
				through
				2013.
					.
			109.Exclusion of
			 payments under Department of Agriculture conservation programs from adjusted
			 gross income limitation
				(a)ExclusionSubsection
			 (b)(2) of section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a) is
			 amended by striking subparagraph (C).
				(b)Duration of
			 adjusted gross income limitationSuch section is further amended
			 by striking subsection (e).
				110.Reauthorization of
			 and additional funding for agricultural management assistance program
				(a)ReauthorizationSubsection
			 (b)(4)(B) of section 524 of the Federal Crop Insurance Act (7 U.S.C. 1524) is
			 amended—
					(1)in
			 clause (ii), by striking fiscal years 2003 through 2007 and
			 inserting fiscal years 2008 through 2013; and
					(2)in clause (iii), by striking fiscal
			 years 2004 through 2007 and inserting fiscal years 2008 through
			 2013.
					(b)Funding
			 levelsSuch subsection is further amended—
					(1)in clause (ii), by
			 striking $20,000,000 and inserting $40,000,000;
			 and
					(2)in clause
			 (iii)—
						(A)in subclause (I),
			 by striking $14,000,000 and inserting
			 $28,000,000;
						(B)in subclause (II),
			 by striking $1,000,000 and inserting $2,000,000;
			 and
						(C)in subclause
			 (III), by striking $5,000,000 and inserting
			 $10,000,000.
						111.Suburban and
			 Community Forestry and Open Space ProgramThe Cooperative Forestry Assistance Act of
			 1978 (16 U.S.C. 2101 et seq.) is amended by adding at the end the following new
			 section:
				
					21.Suburban and
				Community Forestry and Open Space Program
						(a)DefinitionsIn
				this section:
							(1)CommitteeThe
				term Committee means a State Forest Stewardship Coordinating
				Committee established under section 19(b).
							(2)Eligible
				entityThe term eligible entity means a unit of
				local government or a nonprofit organization that—
								(A)the Secretary
				determines, in accordance with the criteria established under subsection
				(c)(2)(B) is eligible to receive a grant under subsection (d); and
								(B)the State
				forester, in consultation with the Committee, determines—
									(i)has the abilities
				necessary to acquire and manage interests in real property; and
									(ii)has the resources
				necessary to monitor and enforce any terms applicable to the eligible
				project.
									(3)Eligible
				projectThe term eligible project means a fee
				purchase, easement, or donation of land to conserve private forest land
				identified for conservation under subsection (c)(2)(A).
							(4)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
							(5)Nonprofit
				organizationThe term nonprofit organization means
				any organization that is—
								(A)described in
				section 501(c) of the Internal Revenue Code of 1986; and
								(B)exempt from
				taxation under 501(a) of the Internal Revenue Code of 1986.
								(6)Private forest
				landThe term private forest land means land
				that—
								(A)consists of at least 50 percent forest
				cover, with the remainder made up of—
									(i)compatible
				non-forest uses, including cultivated farmlands, pastures, orchards, shrub
				lands, grasslands, wetlands, or open waters; or
									(ii)preexisting
				structures that are inseparable from the landholding and do not have a
				detrimental effect on conservation values;
									(B)is capable of
				producing commercial forest products; and
								(C)is owned by a
				private entity or an Indian tribe.
								(7)ProgramThe
				term program means the Suburban and Community Forestry and Open
				Space Program established by subsection (b).
							(8)Relevant local
				governmentThe term
				relevant local government means the governing body of a unit of
				local government that has the authority to adopt a plan for development of an
				area and within which an identified eligible project would be carried
				out.
							(9)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Chief of the Forest Service.
							(b)Establishment
				and purposeThere is established within the Forest Service a
				program to be known as the Suburban and Community Forestry and Open
				Space Program. The purpose of the program is to provide assistance to
				eligible entities to carry out eligible projects in States in which less than
				25 percent of the land is owned by the United States to—
							(1)conserve private
				forest land and maintain working forests in suburban areas;
							(2)provide
				communities a means by which to create community forests; and
							(3)support primary
				and secondary value-added forest products industries and employment in areas
				threatened by conversion of forest land to nonforest uses.
							(c)Identification
				of eligible private forest land and entities
							(1)National
				criteriaThe Secretary shall establish national criteria—
								(A)for the identification of private forest
				land eligible for conservation under the program; and
								(B)for the
				identification of eligible entities.
								(2)Conditions for
				eligible private forest landPrivate forest land identified for
				conservation using the criteria established under paragraph (2)(A) shall be
				land that—
								(A)is located in a State in which less than 25
				percent of the land is owned by the United States;
								(B)is appropriate for
				conservation under a comprehensive plan for development adopted by the relevant
				local government; and
								(C)is determined by the relevant local
				government to be located in an area threatened by conversion of forest land to
				nonforest uses.
								(d)Grant
				program
							(1)Grants for
				eligible projectsIn carrying out the program, the Secretary
				shall award competitive grants to eligible entities to carry out eligible
				projects.
							(2)Public
				accessEligible entities are encouraged to provide public access
				to land on which an eligible project is carried out, consistent with State law
				and preexisting access agreements.
							(e)Application and
				stewardship plan
							(1)SubmissionAn
				eligible entity that seeks to receive a grant under the program shall submit to
				the appropriate State forester and relevant local government—
								(A)at such time and
				in such form as the Secretary shall prescribe, an application for the grant
				(including a description of any private forest land to be conserved using funds
				from the grant and a description of the extent of the threat of conversion of
				the land to nonforest use); and
								(B)a stewardship plan
				that describes—
									(i)the manner in
				which any private forest land to be conserved using funds from the grant will
				be managed in accordance with this section;
									(ii)the manner in
				which the stewardship plan will be implemented; and
									(iii)the public
				benefits, including economic and noneconomic benefits, to be achieved from
				implementation of the stewardship plan.
									(2)Assessment of
				needWith respect to an application submitted under paragraph
				(1)(A), the State forester shall—
								(A)assess the need
				for preserving working suburban forest land and open space and community
				forests in the State, taking into account the housing needs of the area in
				which the eligible project is to be carried out;
								(B)certify that the preservation of suburban
				forest land as contemplated by the application is consistent with any
				comprehensive plan for development adopted by the relevant local government;
				and
								(C)if approved by the relevant local
				government, submit the application and the assessment of need to the
				Secretary.
								(f)Review of
				applications
							(1)In
				generalAs soon as practicable after the date on which the
				Secretary receives an application under subsection (e), or a resubmission of an
				application under subparagraph (B), the Secretary shall review the application
				and—
								(A)award a grant to
				the applicant; or
								(B)disapprove the
				application and provide the applicant with a statement that describes the
				reasons why the application was disapproved and specifies a deadline by which
				the applicant may resubmit the application under this subsection.
								(2)Considerations;
				priorityIn awarding grants under the program, the Secretary
				shall—
								(A)consider the need
				for the eligible project based on the assessment of need submitted under
				subsection (e)(2) and subject to the criteria established under subsection
				(c);
								(B)give priority to
				applicants that propose to fund eligible projects that promote—
									(i)the preservation
				of suburban forest land;
									(ii)the creation of
				community forests;
									(iii)the sustainable
				management of private forest land;
									(iv)community
				involvement in determining the objectives for eligible projects that are funded
				under this section;
									(v)primary and
				secondary value-added forest products industries and employment;
									(vi)the protection of water, wildlife, scenic,
				and recreational resources on private forest lands; and
									(vii)the protection
				of forestlands recognized as conservation priorities within Federal, regional,
				State, or local watershed, open space, or other resource protection plans;
				and
									(C)require a certification from the relevant
				local government that the preservation of suburban forest land as contemplated
				by the application is consistent with any comprehensive plan for development
				adopted by the local government.
								(g)Cost
				sharing
							(1)In
				generalThe amount of a grant awarded under the program to carry
				out an eligible project shall not exceed 50 percent of the total cost of the
				eligible project.
							(2)AssurancesAs
				a condition of receipt of a grant under the program, an eligible entity shall
				provide to the Secretary such assurances as the Secretary determines are
				sufficient to demonstrate that the share of the cost of each eligible project
				that is not funded by the grant awarded under this section has been
				secured.
							(3)FormThe
				share of the cost of carrying out any eligible project that is not funded by a
				grant awarded under the program may be provided in cash or in kind (including a
				donation of land).
							(h)Use of Grant
				Funds for Purchases of Land or Easements
							(1)Purchases
								(A)Purchase at fair
				market valueExcept as provided in subparagraph (B), funds made
				available, and grants awarded, under the program may be used to purchase
				private forest land or interests in private forest land (including conservation
				easements) only from willing sellers at fair market value.
								(B)Purchase at less
				than fair market valueA sale of private forest land or an
				interest in private forest land at less than fair market value shall be
				permitted only on certification by the landowner that the sale is being entered
				into willingly and without coercion.
								(2)TitleTitle
				to private forest land or an interest in private forest land purchased under
				paragraph (1) may be held, as determined appropriate by the Secretary, in
				consultation with the State and relevant local government, by—
								(A)a State;
								(B)a unit of local
				government; or
								(C)a nonprofit
				organization.
								(3)Termination of
				easementExcept as provided
				in paragraph (4), all right, title, and interest of a unit of local government
				or nonprofit organization in and to a conservation easement purchased under
				paragraph (1) shall terminate and vest in the State if the State determines
				that—
								(A)the unit of local
				government or nonprofit organization is unable or unwilling to enforce the
				terms of the conservation easement; or
								(B)the conservation
				easement has been modified in a way that is inconsistent with the purposes of
				the program.
								(4)Conveyance to
				another unit of local government or nonprofit organizationIf a
				State makes a determination under paragraph (3), the State may convey or
				authorize the unit of local government or nonprofit organization to convey the
				conservation easement to another unit of local government or nonprofit
				organization.
							(i)Administrative
				CostsThe State, on approval of the Secretary and subject to any
				regulations promulgated by the Secretary, may use amounts made available under
				subsection (k) to pay the administrative costs of the State relating to the
				program.
						(j)ReportThe
				Secretary shall submit to Congress a report on the eligible projects carried
				out under this section in accordance with section 8(c) of the
				Forest and Rangeland Renewable Resources
				Planning Act of 1974 (16 U.S.C. 1606(c)).
						(k)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section $50,000,000 for each of
				the fiscal years 2008 through 2013.
						(l)Private property
				protections
							(1)AccessNothing in this section—
								(A)requires a private
				property owner to permit public access (including Federal, State, or local
				government access) to private property; or
								(B)modifies any
				provision of Federal, State, or local law with regard to public access to, or
				use of, private land.
								(2)LiabilityNothing in this section creates any
				liability, or has any effect on liability under any other law, of a private
				property owner with respect to any persons injured on the private
				property.
							(3)Recognition of
				authority to control land useNothing in this section modifies
				any authority of Federal, State, or local governments to regulate land
				use.
							(4)Participation of
				private property ownersNothing in this section requires a private
				property owner to participate in private forest conservation under this
				section.
							.
			112.Farmland protection
			 and farm viability programs
				(a)Land eligible
			 for protectionParagraph (2)
			 of section 1238H of the Food Security Act of 1985 (16 U.S.C. 3838h) is amended
			 to read as follows:
					
						(2)Eligible
				landThe term eligible
				land means land on a farm or ranch that is—
							(A)cropland;
							(B)rangeland;
							(C)grassland;
							(D)pasture land;
				or
							(E)forest land that is
				an incidental part of an agricultural operation, as determined by the
				Secretary.
							.
				(b)Qualified state
			 or local entity definedSuch section is further amended—
					(1)by
			 redesignating paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Qualified state
				or local entityThe term
				qualified State or local entity means an eligible entity, public
				or private, that operates a farm and ranchland protection program under
				authority of State law, which has—
								(A)for at least 3 calendar or fiscal years
				used or provided public or private funds to purchase perpetual conservation
				easements or other interests in land on a cumulative total of at least 10
				properties for the primary purpose of protecting the agricultural production
				capacity of eligible land;
								(B)the necessary
				authority under State law, as well as the technical and financial capacity, to
				monitor and enforce the terms of such conservation easements or other interests
				in land so that their purpose is carried out in perpetuity, or in the case of a
				governmental entity, to legally require other public or private holders of such
				easements or interests in land acquired with public funding to hold, monitor,
				and enforce them for the same purpose; and
								(C)financial control
				policies in place to assure that on average the purchase price of conservation
				easements and other interests in land purchased by the eligible entity or
				purchased using funds provided by the eligible entity does not exceed their
				appraised fair market
				value.
								.
					(c)Farmland
			 protection program changesSection 1238I of such Act (16 U.S.C. 3838i)
			 is amended to read as follows:
					
						1238I.Farmland
				protection
							(a)EstablishmentThe Secretary, acting through the Natural
				Resources Conservation Service, shall establish and carry out a farm and
				ranchland protection program under which the Secretary shall facilitate and
				fund the purchase of conservation easements or other interests in eligible land
				for the purpose of protecting the agricultural production capacity of the land
				by limiting incompatible nonagricultural uses of the land.
							(b)Protection
				prioritiesThe program shall
				give the highest priority to protecting eligible land with prime, unique, or
				other productive soils that are at risk of non-farm development.
							(c)Grants
								(1)Grants to
				qualified State or local entitiesNot less than 75 percent of the funds made
				available to carry out the program shall be awarded as grants, administered by
				Natural Resources Conservation Service state conservationists, to qualified
				State and local entities. The Secretary shall distribute such grant funds among
				States based on demonstrated need for farm and ranch land protection and on the
				relative contribution of funds dedicated by States and eligible entities for
				this purpose.
								(2)Multiple
				transactionsGrants may be made under the program for multiple
				transactions without regard for whether pending purchase offers are
				outstanding, so long as all grant funds are used for the purpose of purchasing
				conservation easements or other interests in eligible land.
								(3)Distribution of
				excess fundsAny funds not
				granted to qualified State or local entities under the program shall be
				available for distribution to other eligible entities as matching funds for
				individual purchases of conservation easements and other interests in eligible
				land.
								(d)Grant
				agreements
								(1)Agreements
				authorizedThe Secretary,
				acting through the Natural Resources Conservation Service, may enter into an
				agreement with a qualified State or local entity, under which the State or
				local entity may purchase conservation easements or other interests in eligible
				land using a combination of grant funds provided under subsection (c) and other
				funds available to the entity.
								(2)Terms and
				conditionsAn agreement under
				this subsection shall stipulate the terms and conditions under which the
				qualified State or local entity shall use funds provided by the Secretary under
				the program, subject to the following:
									(A)The qualified State or local entity shall
				be authorized to determine their own criteria and priorities for purchasing
				conservation easements and other interests in eligible land.
									(B)The qualified State or local entity may
				determine the terms and conditions for conservation easements and other
				interests in eligible land purchased using grant funds, if the attorney general
				of the State in which the land is located certifies that such terms and
				conditions are adequate under State law to achieve and permit effective
				enforcement of the conservation purposes of such easements or other
				interests.
									(C)No Federal
				contingent right of enforcement or reversionary interest in a conservation
				easement or other purchase of an interest in land shall be required.
									(e)Individual
				purchasesThe Secretary may
				enter into agreements with eligible entities under which the Secretary shall
				provide matching funds for the purpose of purchasing conservation easements or
				other interests in eligible land on individual farm and ranch properties. The
				Secretary may agree to such terms as the Secretary considers appropriate to
				assure that the purpose of the program is carried out, except that subsection
				(d)(2)(C) shall apply to any easement held by a State or local agency or in
				which a qualified State or local entity will hold a contingent right of
				enforcement.
							(f)Conservation
				planNotwithstanding
				subsection (d)(2)(B), any highly erodible cropland for which a conservation
				easement or other interest in land is purchased using funds made available
				under the program shall be subject to the requirements of a conservation plan,
				except that, for easements and other interests in land that are perpetual in
				duration, the Secretary may not require the conversion of the cropland to less
				intensive uses if, under the conservation plan, soil erosion can be reduced to
				T or below.
							(g)Cost
				sharing
								(1)Maximum cost
				share using section 1241(d) fundsThe share of the cost of purchasing a
				conservation easement or other interest in eligible land under the program
				using funds provided under section 1241(d) shall not exceed the greater
				of—
									(A)50 percent of the
				appraised fair market value of the conservation easement or other interest in
				eligible land; or
									(B)if a qualified conservation contribution,
				as defined by section 170(h) of the Internal Revenue Code of 1986, of at least
				25 percent of the market value of the conservation easement or other interest
				in eligible land is made by the landowner in connection with the purchase of
				the easement or other interest in land, two-thirds of the actual cost of
				purchasing the conservation easement or other interest in land.
									(2)Maximum cost
				share using other fundsAs
				part of the share of the cost of purchasing a conservation easement or other
				interest in eligible land under the program using funds that are not provided
				under section 1241(d), a qualified State or local agency or other eligible
				entity may include a qualified conservation contribution by the private
				landowner from which the eligible land is to be purchased of not more than 50
				percent of the fair market value of the conservation easement or other interest
				in eligible land.
								(3)Bidding
				downIf the Secretary determines that two or more applications
				under the program for the purchase of a conservation easement or other interest
				in eligible land are comparable in achieving the purposes of the program, the
				Secretary shall not assign a higher priority to any one of those applications
				solely on the basis of lesser cost to the
				program.
								.
				(d)Funding for
			 farmland protection programParagraph (4) of subsection (a) of
			 section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to
			 read as follows:
					
						(4)The farmland protection program under
				subchapter B of chapter 2, using, to the maximum extent practicable,
				$300,000,000 in each of fiscal years 2008 through
				2013.
						.
				(e)Farm viability
			 program
					(1)Program
			 requiredSubsection (a) of section 1238J of the Food Security Act
			 of 1985 (16 U.S.C. 3838j) is amended by striking The Secretary
			 may and inserting Using amounts made available under subsection
			 (b), the Secretary shall.
					(2)FundingSubsection
			 (b) of such section is amended to read as follows:
						
							(b)FundingIn addition to other funds made available
				to carry out this subchapter for each of fiscal years 2008 through 2013, the
				Secretary shall use $50,000,000 of funds of the Commodity Credit Corporation
				each fiscal year to make grants to eligible entities under subsection
				(a).
							.
					113.Healthy forests
			 reserve program
				(a)Methods of
			 enrollmentSection
			 502(f)(1)of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(f)(1))
			 is amended by striking subparagraph (C) and inserting the following new
			 subparagraph:
					
						(C)a permanent
				easement.
						.
				(b)FundingSection 508 of such Act (16 U.S.C. 6578) is
			 amended to read as follows:
					
						508.Funding for
				healthy forests reserve program
							(a)Funding
				sourceFor each of fiscal years 2008 through 2013, the Secretary
				shall use the funds, facilities, and authorities of the Commodity Credit
				Corporation to carry out the healthy forests reserve program, including the
				provision of technical assistance under the program.
							(b)Section 11
				capThe use of Commodity
				Credit Corporation funds under subsection (a) to provide technical assistance
				under the healthy forests reserve program shall not be considered an allotment
				or fund transfer from the Commodity Credit Corporation for purposes of the
				limitation on expenditures for technical assistance imposed by section 11 of
				the Commodity Credit Corporation Charter Act (15 U.S.C.
				714i).
							.
				114.Integrated pest
			 management initiative
				(a)Initiative
			 requiredThe Secretary of
			 Agriculture shall implement an integrated pest management initiative in
			 priority areas identified by the Secretary pursuant to subsection (b) for the
			 purpose of assisting agricultural producers operating in a priority area to
			 comply with pest management regulations and alleviate the need for additional
			 regulations regarding pest management activities.
				(b)Identification
			 of priority areas
					(1)IdentificationThe Secretary of Agriculture shall identify
			 priority areas where the adoption by agricultural producers of integrated pest
			 management practices and approaches offers the greatest potential benefit to
			 producers seeking to comply with pest management regulations and alleviate the
			 need for additional regulations regarding pest management activities. At a
			 minimum, priority areas shall include agricultural lands dominated by the
			 production of specialty crops and agricultural lands where agricultural pest
			 management activities are regulated for the purpose of mitigating specific
			 impacts to human health or the environment, such as an area in which pollutants
			 exceed authorized total maximum daily load or an air quality non-attainment
			 area.
					(2)ConsultationThe Secretary shall identify priority areas
			 in consultation with the Environmental Protection Agency, the United States
			 Geological Service, the United States Fish and Wildlife Service, agricultural
			 producers, appropriated State agencies, and other interested persons.
					(c)Activities in
			 priority areas
					(1)Expedited
			 approval of management practicesThe Secretary of Agriculture shall develop
			 the best-available integrated pest management practices for the primary
			 agricultural commodities and significant pests in each priority area identified
			 under subsection (b) and expedite approval of these practices for
			 implementation by agricultural producers.
					(2)Improved
			 evaluation of management plansThe Secretary shall develop and make
			 available criteria to enable staff of the Natural Resources Conservation
			 Service and agricultural producers operating in priority areas identified under
			 subsection (b) to effectively compare pest management plans, considering
			 relative risks and potential benefits to multiple resources of concern,
			 including air, surface water, ground water, bees and other pollinators,
			 wildlife, and worker safety.
					(3)Technical
			 assistanceThe Secretary may
			 enter in cooperative agreements, memorandums of understanding, and contracts
			 for services with technical service providers, other agencies, and non-Federal
			 organizations, as necessary, to assist in providing technical assistance
			 regarding integrated pest management planning and implementation to producers
			 operating in priority areas identified under subsection (b).
					(4)MarketingThe Secretary may market the availability
			 of integrated pest management tools and training to agricultural producers in
			 the priority areas identified under subsection (b).
					(5)Program
			 integrationThe Secretary
			 shall set goals for integrating the integrated pest management initiative with
			 the environmental quality incentives program established under chapter 4 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et
			 seq.) and other conservation programs in each priority area identified under
			 subsection (b), including indicators of the extent to which these programs fund
			 integrated pest management practices and the extent to which supported
			 integrated pest management practices reduce pesticide use and risk.
					(d)Annual
			 reportThe Secretary of
			 Agriculture shall submit to Congress an annual report on the integrated pest
			 management initiative, including progress in meeting the program integration
			 goals set under subsection (c)(5).
				(e)FundingThe Secretary of Agriculture may use
			 resources provided for programs under subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3830 et seq.) to implement the integrated pest
			 management initiative.
				115.National organic
			 certification and transition cost share programSection 10606 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows:
				
					10606.National
				organic certification and transition cost share program
						(a)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary of Agriculture (acting through the
				Natural Resources Conservation Service) shall use $37,500,000 for each of
				fiscal years 2008 through 2013 to establish a national organic certification
				and transition cost-share program to assist producers and handlers of
				agricultural products in obtaining certification under the national organic
				production program established under the Organic Foods Production Act of 1990
				(7 U.S.C. 6501 et seq.) and to assist producers and handlers in making the
				transition to organic production under the such program.
						(b)Certification
				costs
							(1)In
				generalThe Secretary shall
				pay under this section a portion of the costs incurred by a producer or handler
				in obtaining certification under the national organic production program, as
				certified to and approved by the Secretary.
							(2)Maximum
				amountThe amount of a
				payment made to a producer or handler for certification under this section
				shall be $750 per year.
							(3)FundingOf the funds made available under
				subsection (a), the Secretary (acting through the Agricultural Marketing
				Service) shall use $2,500,000 for each of the fiscal years 2008 through 2013 to
				share up to 75 percent of the cost of certification.
							(c)Accreditation
				and enforcement costsOf the
				funds made available under subsection (a), the Secretary (acting through the
				Agricultural Marketing Service) shall use $5,000,000 for each of the fiscal
				years 2008 through 2013 to fund the accreditation and enforcement programs
				operated by the National Organic Program to implement the accreditation and
				enforcement provisions of the Organic Foods Production Act of 1990.
						(d)Reimbursements
				for Infrastructure Necessary to Implement Organic Practice Standards
							(1)EstablishmentNot
				later than 180 days after the date of the enactment of this Act, the Secretary
				shall establish a program to reimburse producers and handlers for the costs of
				transition to organic production.
							(2)ProgramUnder the program established under
				paragraph (1), the Secretary (acting through the Natural Resources Conservation
				Service) shall use $35,000,000 for each of the fiscal years 2008 through 2013
				to assist producers and handlers developing and implementing infrastructure and
				practices necessary to transition land and animals to meet the requirements of
				the Organic Food Production Act of 1990.
							(3)Plan
				submissionThe Secretary may
				only reimburse a producer or handler under this section if the producer or
				handler submits to the Secretary an organic transition plan that contains the
				expected costs for infrastructure and practices, the environmental and economic
				benefits derived from the infrastructure or implementing organic practice
				standards, and a demonstration of the existence of a market or the reasonable
				expectation of a future market for the products to be produced or
				handled.
							(4)Appropriate
				infrastructure and practice standardsThe Secretary shall only
				reimburse producers and handlers under this subsection for the costs of the
				following:
								(A)Organic practices and activities during
				transition to certified organic production consistent with an approved plan to
				transition to certified organic production.
								(B)Farm infrastructure
				necessary to implement organic practice standards, including livestock watering
				facilities and fencing, so long as such infrastructure is consistent with an
				approved plan to transition to certified organic production.
								(C)Organic livestock
				welfare measures, so long as such infrastructure or practices and activities
				are necessary to implement an organic practice standard and are consistent with
				an approved plan to transition to certified organic production.
								(D)Advanced organic
				practices consistent with approved certified organic production.
								(E)Technical
				assistance, including the costs of developing an approved transition plan under
				this section.
								(F)Other measures the
				Secretary, after consultation with the National Organic Standards Board,
				determines are appropriate.
								(5)Organic
				transition technical adviceThe Secretary shall consult with the
				National Organic Standards Board regarding the elements of an approved organic
				transition plan and to identify and recommend ways that the Secretary may
				generally use the resources provided for programs under subtitle D of title XII
				of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) to facilitate
				transition to organic production, including the resources provided by the
				Environmental Quality Incentives Program and the Conservation Security
				Program.
							(6)Maximum amount
				for transition reimbursementThe maximum amount of reimbursement paid to
				a producer or handler for transition to organic production under this section
				shall be $10,000 per fiscal year.
							(7)Eligible fiscal
				yearsA producer or handler may only receive payments—
								(A)in four fiscal
				years; and
								(B)after the first
				payment, in the fiscal year in which such payment was made and the three
				subsequent fiscal years.
								(8)Transition
				ReimbursementsA certified
				organic producer or handler under the national organic production program shall
				be eligible for reimbursements to make the transition to organic production for
				new lands and livestock.
							(9)Limitation on
				reimbursementsThe Secretary shall not enroll a producer or
				handler under this subsection if, for any particular agricultural product, the
				producers and handlers currently enrolled in the program produce a number of
				that agricultural product that is greater than 10 percent of the amount of that
				agricultural product produced by all producers and handlers certified under the
				Organic Foods Production Act of 1990 on the date of the enactment of this
				section.
							(10)AppealsAn applicant seeking transition assistance
				under this section has the right to appeal an adverse decision by Secretary
				with regard to an application for assistance, as provided in section 275 of the
				Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995).
							(e)Technical
				AssistanceThe Secretary may
				provide technical assistance to producers and handlers to carry out this
				section, including entering into cooperative agreements with qualified entities
				to implement the transition to organic production.
						(f)ReportingNot later than March 1 of each year, the
				Secretary shall submit to Congress and the National Organic Standards Board a
				report detailing State-by-State expenditures on certification, including the
				number of producers and handlers served by the program, and State-by-State
				expenditures on transition assistance, including the number of producers and
				handlers served by the program, the practices implemented, an assessment of the
				impacts of the program on organic production, and recommended reforms, if
				any.
						.
			116.Organic
			 agriculture research and extension initiativeSection 1672B(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e)) is amended to read as
			 follows:
				
					(e)FundingOf
				the funds available to the Commodity Credit Corporation, the Secretary shall
				use $10,000,000 for each of fiscal years 2008 through 2013 to carry out this
				section.
					.
			117.Funding for
			 education grants programs for Hispanic-serving institutionsSubsection (c) of section 1455 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3241) is amended to read as follows:
				
					(c)FundingOf
				the funds available to the Commodity Credit Corporation, the Secretary shall
				use $25,000,000 for each fiscal year to carry out this
				section.
					.
			118.Initiative to
			 encourage greater participation by socially disadvantaged farmers and ranchers
			 in conservation programs
				(a)DefinitionsIn
			 this section:
					(1)Socially
			 disadvantaged groupThe term
			 socially disadvantaged group means a group of persons whose
			 members have been subjected to racial or ethnic prejudice because of their
			 identity as members of a group without regard to their individual
			 qualities.
					(2)Socially
			 disadvantaged farmer or rancherThe term socially
			 disadvantaged farmer or rancher means a farmer or rancher who is a
			 member of a socially disadvantaged group.
					(3)Eligible
			 entityThe term eligible entity means any of the
			 following:
						(A)Any
			 community-based organization, network, or coalition of community-based
			 organizations that—
							(i)has
			 demonstrated experience in providing agricultural education or other
			 agriculturally related services to socially disadvantaged farmers or
			 ranchers;
							(ii)has
			 provided to the Secretary of Agriculture documentary evidence of work with
			 socially disadvantaged farmers or ranchers for not less than a five-year period
			 preceding the submission of an application for assistance under this section;
			 and
							(iii)does not engage in activities prohibited
			 under section 501(c)(3) of the Internal Revenue Code of 1986.
							(B)An Indian tribe (as defined in section 4 of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) or
			 a national tribal organization that has demonstrated experience in providing
			 agriculture education or other agriculturally related services to socially
			 disadvantaged farmers or ranchers in a region.
						(C)An 1890 institution or 1994 institution (as
			 defined in section 2 of the Agricultural Research, Extension, and Education
			 Reform Act of 1998 (7 U.S.C. 7601)), including West Virginia State
			 College.
						(D)An Indian tribal community college or an
			 Alaska Native cooperative college.
						(E)An Hispanic-serving institution (as defined
			 in section 1404 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3103)).
						(F)Any other institution of higher education
			 (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001)) that has demonstrated experience in providing agriculture education or
			 other agriculturally related services to socially disadvantaged farmers or
			 ranchers in a region.
						(b)InitiativeWith respect to all programs authorized or
			 amended by this title, the Secretary of Agriculture shall establish a
			 conservation initiative for socially disadvantaged farmers or ranchers. With
			 respect to such programs that serve an Indian tribe, the Secretary shall be
			 required to pay the costs of office space to carry out conservation functions
			 authorized under this section.
				(c)Special rule for
			 cost-share paymentsThe
			 Secretary of Agriculture shall pay 100 percent of the costs incurred by a
			 socially disadvantaged farmer or rancher entitled to participate in a program
			 authorized or amended by this title.
				(d)Outreach and
			 assistanceThe Secretary of
			 Agriculture shall carry out an outreach and technical assistance program to
			 encourage and assist socially disadvantaged farmers or ranchers to participate
			 equitably in the full range of agricultural programs authorized or amended by
			 this title.
				(e)Grants and
			 contractsThe Secretary of
			 Agriculture may make grants to, and enter into contracts and other agreements
			 with, an eligible entity to provide information and technical assistance to
			 socially disadvantaged farmers or ranchers so that they can participate
			 equitably in the full range of agricultural programs authorized or amended by
			 this title.
				(f)Relationship to
			 other lawThe authority to
			 carry out this section shall be in addition to any other authority provided in
			 this or any other Act.
				(g)Funding
					(1)Availability of
			 fundsThe Secretary of
			 Agriculture shall use not less $25,000,000 of the funds of the Commodity Credit
			 Corporation in each of fiscal years 2008 through 2013 to carry out this
			 section.
					(2)Interagency
			 fundingIn addition to funds
			 made available by paragraph (1), any agency of the Department of Agriculture
			 may participate in any grant, contract, or agreement entered into under this
			 section by contributing funds, if the agency determines that the objectives of
			 the grant, contract, or agreement will further the authorized programs of the
			 contributing agency.
					IIEnergy
			201.Definition of
			 biomassSection 9001(3)(B)(i)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(3)(B)(i))
			 is amended by inserting and crop waste after agricultural
			 crops.
			202.Support for
			 development of biorefineries
				(a)Assistance
			 methodsSubsection (c) of
			 section 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8103) to read as follows:
					
						(c)AssistanceThe Secretary shall award grants and make
				loans and loan guarantees to eligible entities to assist in covering the cost
				of development and construction of biorefineries to carry out projects to
				demonstrate the commercial viability of 1 or more processes for converting
				biomass to fuels or
				chemicals.
						.
				(b)Environmental
			 goalsSubsection (e)(2) of
			 such section is amended—
					(1)by striking
			 and at the end of clause (i);
					(2)by redesignating
			 clause (ii) as clause (iii); and
					(3)by striking after
			 clause (i) the following new clause:
						
							(ii)shall select projects based upon the extent
				to which the projects meet environmental goals for feed stocks and refineries,
				developed by the Secretary in consultation with the Secretary of the Interior,
				the Secretary of Energy, and the National Academy of Sciences;
				and
							.
					(c)Cost
			 sharingSubsection (f) of
			 such section is amended to read as follows:
					
						(f)Cost sharing and
				interest rates
							(1)In
				generalThe combined amount
				of a grant and loan made or guaranteed under this section shall not exceed 50
				percent of the cost of the project.
							(2)Form of recipient
				shareThe recipient share of
				the cost of a project may be made in the form of cash or the provision of
				services, material, or other in-kind contributions. The amount of the recipient
				share made in the form of the provision of services, material, or other in-kind
				contributions shall not exceed 25 percent of the amount of the share determined
				under paragraph (1).
							(3)Interest
				rateA loan made under
				subsection (c) shall bear interest at the rate equivalent to the rate of
				interest charged on Treasury securities of comparable maturity on the date the
				loan is approved. The interest rate shall remain in effect for the term of the
				loan.
							.
				(d)Energy reserve
			 programSuch section is further amended—
					(1)by redesignating
			 subsections (g) and (h) as subsections (h) and (i), respectively; and
					(2)by
			 inserting after subsection (f) the following new subsection:
						
							(g)Energy reserve
				program
								(1)Program
				requiredUntil December 31,
				2013, the Secretary shall carry out an energy reserve program under which not
				more than 100,000 acres of land may be enrolled through the use of five-year
				contracts to assist owners and operators with the production of feed stocks for
				the projects carried out pursuant to this section.
								(2)Eligible
				landsThe Secretary may include any land, regardless of a
				cropping history, so long as the feed stock is produced and harvested
				consistent with the needs of the environment, as provided in paragraph
				(3).
								(3)Duties of owners
				and operatorsUnder a contract entered into under this
				subsection, an owner or operator of land shall implement a feed stock
				conservation plan to ensure that lands enrolled are managed consistent with the
				needs of the environment, including the needs of wildlife. Paragraphs (5) and
				(6) of section 1232(a) of the Food Security Act of 1985 (16 U.S.C. 3832(a))
				shall apply to the contracts
								(4)PaymentsThe
				Secretary shall provide annual rental payments to owners and operators of lands
				of amounts not greater than $25,000 for any fiscal year, and shall establish
				the amounts of payments through—
									(A)the submission of
				bids for such contracts by owners and operators in such manner as the Secretary
				may prescribe; or
									(B)such other means
				as the Secretary determines are
				appropriate.
									.
					(e)FundingSubsection (i) of such section, as amended
			 by subsection (d)(1), is amended to read as follows:
					
						(i)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this section
				$100,000,000 for each of fiscal years 2008 through
				2013.
						.
				(f)Conforming
			 amendmentsSuch section is further amended—
					(1)in the section
			 heading, by striking grants;
					(2)in subsection (c),
			 by striking a grant and inserting assistance;
			 and
					(3)in
			 subsection (e), by striking grants both places it appears and
			 inserting assistance.
					203.Reauthorization
			 of energy audit and renewable energy development programSection 9005(i) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8105(f)) is amended by striking
			 fiscal years 2002 through 2007 and inserting fiscal years
			 2008 through 2013.
			204.Reauthorization of
			 and increased funding for renewable energy systems and energy efficiency
			 improvements programSubsection (f) of section 9006 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended to read as
			 follows:
				
					(f)Funding
						(1)Availability of
				fundsOf the funds of the
				Commodity Credit Corporation, the Secretary shall make available to carry out
				this section the following amounts:
							(A)$60,000,000 for
				fiscal year 2008.
							(B)$90,000,000 for
				fiscal year 2009.
							(C)$130,000,000 for
				fiscal year 2010.
							(D)$180,000,000 for
				fiscal year 2011.
							(E)$250,000,000 for
				fiscal year 2012.
							(2)DurationFunds
				made available under paragraph (1) shall remain available until
				expended.
						.
			205.Reauthorization
			 of Department of Agriculture bioenergy programSubsection (c) of section 9010 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended:
				
					(c)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section not more than
				$150,000,000 for each of fiscal years 2008 through
				2013.
					.
			206.Reauthorization
			 of and increased funding for biomass research and developmentSection 310 of the Biomass Research and
			 Development Act of 2000 (7 U.S.C. 7624 note; Public Law 106–224) is amended to
			 read as follows:
				
					310.Funding
						(a)FundingOf
				funds of the Commodity Credit Corporation, the Secretary shall make available
				to carry out this title—
							(1)$15,000,000 for
				fiscal year 2008; and
							(2)$25,000,000 for
				each of fiscal years 2009 through 2013.
							(b)Authorization of
				AppropriationsIn addition to amounts transferred under
				subsection (a), there are authorized to be appropriated to carry out this title
				$200,000,000 for each of fiscal years 2006 through 2015.
						(c)Availability of
				fundsAmounts made available
				under subsection (a) or appropriated pursuant to the authorization of
				appropriations in subsection (b) shall remain available until
				expended.
						.
			207.Reauthorization
			 of carbon cycle research
				(a)Research
			 conducted through Consortium for Agricultural Soils Mitigation of Greenhouse
			 Gases
					(1)Participants in
			 consortiumSubsection (b) of section 221 of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 6711) is amended by striking
			 are in the matter preceding paragraph (1) and inserting
			 include.
					(2)Authorization of
			 appropriationsSubsection (g)
			 of such section is amended by striking fiscal years 2002 through
			 2007 and inserting fiscal years 2007 through
			 2012.
					(b)Cooperative
			 research projectsSubsection
			 (d)(4) of such section is amended by striking fiscal years 2002 through
			 2007 and inserting fiscal years 2008 through
			 2013.
				(c)Extension
			 projectsSubsection (e)(3) of
			 such section is amended by striking fiscal years 2002 through
			 2007 and inserting fiscal years 2008 through
			 2013.
				IIIHealthy Food
			 Choices
			301.Reauthorization of
			 and increased funding for community food project grants
				(a)Reauthorization
			 and fundingSubsection (b) of section 25 of the Food Stamp Act of
			 1977 (7 U.S.C. 2034) is amended—
					(1)in paragraph (1),
			 by striking From amounts made available to carry out this Act, the
			 Secretary may and inserting The Secretary shall;
			 and
					(2)by striking
			 paragraph (2) and inserting the following new paragraph:
						
							(2)Funding
				amountsFrom amounts made
				available to carry out this Act, the Secretary shall use $20,000,000 for each
				of fiscal years 2008 through 2013 to make grants under this
				section.
							.
					(b)Conforming
			 amendmentSubsection (h)(4) of such section is amended by
			 striking fiscal years 2003 through 2007 and inserting
			 fiscal years 2008 through 2013.
				302.Expansion of fresh
			 fruit and vegetable program
				(a)Expansion of
			 programSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in
			 subsection (g)(1)—
					(1)in the matter
			 preceding subparagraph (A)—
						(A)by striking
			 For the school year beginning July 2004 and each subsequent school
			 year, and inserting For each school year,; and
						(B)by striking
			 to— and inserting as follows:;
						(2)in each of subparagraphs (A), (B), and (C),
			 by inserting Starting with the school year beginning July 2004,
			 to before 25 elementary or secondary schools;
					(3)in subparagraph
			 (A), by striking the semicolon and inserting a period;
					(4)in subparagraph
			 (B), by striking ; and and inserting a period; and
					(5)by adding at the
			 end the following:
						
							(D)Starting with the
				school year beginning July 2007, to 100 elementary or secondary schools in each
				State.
							.
					(b)FundingSuch
			 section is further amended in subsection (g)(6)(B)(i)—
					(1)by inserting after
			 thereafter the following: through October 1,
			 2006; and
					(2)by adding at the
			 end the following: On October 1, 2007, and on each October 1 thereafter,
			 the Secretary of the Treasury shall transfer to the Secretary of Agriculture to
			 carry out this subsection $200,000,000, to remain available until
			 expended..
					303.Authorization level
			 for farm-to-cafeteria activitiesSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended in subsection (i)(2) by
			 striking such sums as are necessary and all that follows through
			 the period at the end and inserting to carry out this subsection
			 $20,000,000 for each of fiscal years 2008 through 2013..
			304.Extension of WIC
			 farmer’s market nutrition programSection 17(m)(9)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended—
				(1)in clause (i), by
			 striking 2009 and inserting 2013; and
				(2)by striking clause
			 (ii) and inserting the following:
					
						(ii)Mandatory
				fundingOf the funds of the
				Commodity Credit Corporation, the Secretary shall make available to carry out
				this subsection $20,000,000 for fiscal year 2008, $30,000,000 for fiscal year
				2009, $45,000,000 for fiscal year 2010, $60,000,000 for fiscal year 2011, and
				$75,000,000 for fiscal year 2012 and each fiscal year thereafter. Such funds
				shall remain available until
				expended.
						.
				305.Senior farmers’
			 market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
				(1)in subsection (a)
			 by striking $5,000,000 and all that follows through
			 2007, and inserting $20,000,000 for fiscal year 2008,
			 $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year 2010, $60,000,000
			 for fiscal year 2011, and $75,000,000 for fiscal year 2012 and each fiscal year
			 thereafter, and
				(2)in subsection
			 (b)—
					(A)in paragraph (2)
			 by striking and at the end,
					(B)in paragraph (3) by
			 striking the period at the end and inserting ; and, and
					(C)by adding at the
			 end the following:
						
							(4)to promote the
				transition to organic and other environmentally beneficial food production
				systems.
							.
					306.Farmers’ market
			 promotion programSubsections
			 (d) and (e) of section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976
			 (7 U.S.C. 3005) are amended to read as follows:
				
					(d)Criteria and
				Guidelines
						(1)In
				generalThe Secretary shall establish criteria and guidelines for
				the submission, evaluation, and funding of proposed projects under the
				Program.
						(2)PriorityThe
				Secretary shall prioritize for funding projects that will support, encourage,
				or promote the transition to organic and other environmentally beneficial forms
				of agricultural production.
						(e)FundingThe Secretary shall use $20,000,000 of
				funds of the Commodity Credit Corporation to carry out this section in each of
				the fiscal years 2008 through
				2013.
					.
			
